Exhibit 10.36
February 22, 2006




Mr. Kenneth Kurtzman
2342 Mountain Crest Circle
Thousand Oaks, CA  91362
USA


Dear Ken:


This will confirm our offer and your acceptance of the position of Executive
Vice President and Chief Risk Officer with Platinum Administrative Services,
Inc. (the “Company”).  This offer of employment is contingent upon receipt and
review of our criminal conviction record check.  Your starting salary will be
$365,000 per year commencing on your first day of employment, which is scheduled
to be on or prior to March 15, 2006. You will be paid semi-monthly (on the 15th
and the last business day of each month) through a direct deposit into an
account of your choice.  Your salary will be subject to annual review beginning
in 2007.


Beginning in 2006, you may be eligible for a discretionary annual incentive
bonus with a target of 75% of your actual base salary.  In order to be eligible
for such a bonus, you must be employed at the time bonuses are awarded and
paid.  Your bonus payout, if any, can be between 0 - 200% of your
target.  However, you will receive an annual incentive bonus for 2006 of no less
than 75% of the base salary you earn with the Company during 2006.  Bonuses will
be awarded at the sole discretion of the Company and based on the financial
performance of Platinum Underwriters Holdings, Ltd. (“Platinum Holdings”) as
well as your personal performance each year.  Any annual incentive bonus will be
awarded and paid following the end of the applicable fiscal year, part in cash
and part in restricted share units or other equity incentives, as determined by
the Compensation Committee of the Board of Directors of Platinum Holdings.


You will also receive a cash sign-on bonus in the gross amount of
$100,000.  This payment will be made as soon as administratively possible
following the first day of your employment.


Upon your commencement of employment, you will be granted Share Options and
Restricted Share Units valued at approximately $273,750.  These awards will vest
over four years subject to their terms.  Beginning in 2007 you will be eligible
for annual equity-based awards.  The actual amount, terms and conditions and the
form of award will be determined by the Compensation Committee in its sole
discretion.


You will also be eligible to participate in the Executive Incentive Plan
(“EIP”).  It is expected that you will be granted a target annual award
opportunity of $273,750, payable if certain performance objectives are achieved
by Platinum.  The actual amount, terms and conditions and the form of payment of
any award under the EIP will be determined by the Committee in its sole
discretion.  You will receive payment of any accrued EIP award if you remain
employed by Platinum until the date determined by the Compensation Committee for
payment.


We will provide you with a relocation package that covers reasonable and
customary expenses associated with relocating to New York.


The Company is committed to promoting honest and ethical business conduct by its
employees, directors, officers and agents and compliance with the laws that
govern the conduct of its businesses worldwide.  By accepting employment, you
agree to comply with all applicable laws and regulations as well as all
provisions of the Company’s Code of Business Conduct and Ethics (the
“Code”).  You will be required to read the Code and sign an acknowledgement once
you commence employment with the Company.  The Code is available for your review
prior to employment if you wish to review it.  You should note that the Code may
exceed minimum legal requirements or industry practice.


During the first year of your employment, you will be eligible to accrue paid
time off days on a pro rata basis in accordance with Company
policy.  Thereafter, you will accrue 34 paid time off days on an annual basis in
accordance with Company policy.  During your first week of employment a Human
Resources representative will discuss Company policies and employee benefits in
detail with you.


We are required by law to verify your identity and right to work for immigration
purposes.  You will need two pieces of identification as indicated on the back
of the attached I-9 form.  Please bring this form and the required documentation
on your first day of employment.


Although I hope our relationship will be long and mutually rewarding, the
foregoing is not intended to create an employment contract.  Your employment
will be “at will,” which means that either you or the Company can terminate your
employment at any time, for any reason or no reason.


If you have any questions, please feel free to contact me at (441) 298-0752.


Very truly yours,


/s/ Michael E. Lombardozzi


Michael E. Lombardozzi
President


ACCEPTED AND AGREED:

 


/s/ Kenneth A.
Kurtzman                                                                                                
Kenneth Kurtzman
 
Feb. 26, 2006
Date